DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 24-47 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, in part:

“…(a) an acquisition unit configured to acquire (i) a parallax image generated based on a signal from one of a plurality of photoelectric converters corresponding to a same microlens from an image pickup element, wherein the image pickup element includes a plurality of pixels that includes the plurality of photoelectric converters, and wherein each of the plurality of pixels corresponds to a respective one of a plurality of microlenses, and (ii) a composite image generated by combining a plurality of signals from the plurality of photoelectric converters; 
(b) an image processing unit configured (i) to calculate a correction value by using pixel values of the composite image corresponding to a defect, and (ii) to correct one or more pixel values of the parallax image that include the defect with the corresponding correction value;…”

At least the bold faced limitations are no found in the closest prior art of record.

Similarly, the prior art does not teach the limitations of the other independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 10-11 of the remarks filed 01/31/2022, with respect to the double patenting rejection, have been fully considered and are persuasive.  All rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444.  The examiner can normally be reached on Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Anderson II/Primary Examiner, Art Unit 2425